1

2

3

4

5

6

7

8

9                              UNITED STATES DISTRICT COURT
10         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11

12   KINSALE INSURANCE COMPANY, an                 Case No.: 8:18-cv-01535-AG-DFM
     Arkansas corporation,
13                                                 [Assigned for All Purposes to the Hon.
                  Plaintiff,                       Andrew J. Guilford, Ctrm 10D]
14
     vs.                                           JUDGMENT
15
     FLAWLESS VAPE WHOLESALE &
16   DISTRIBUTION, INC., a California
     corporation; TROY HAVENS, an
17   individual
18                Defendants.
19

20

21         WHEREAS, Plaintiff KINSALE INSURANCE COMPANY (“KINSALE”)
22   filed a Complaint for Declaratory Relief in this action to establish that the
23   Commercial General Liability Policy No. 0100067678-0, effective May 26, 2018 to
24   May 26, 2019 (the “POLICY”), which it issued to Defendant Flawless Vape
25   Wholesale & Distribution, Inc. (“FLAWLESS”), did not provide a defense or
26   indemnity for FLAWLESS with respect to the action entitled Havens v. 3 Monkeys
27   Smoke Shop #2, Flawless Vape Wholesale & Distribution, Inc., Vital Vapes and
28


                                             1
                                          JUDGMENT
1    Does 1-100, Placer County Superior Court Case No. SCV 0041258 (the Havens
2    Action”); and
3          WHEREAS, KINSALE subsequently filed a First Amended Complaint for
4    Declaratory Relief, which is the operative pleading; and
5          WHEREAS, KINSALE sought a judicial determination that it had no duty to
6    defend and/or indemnify FLAWLESS or its parents, subsidiaries, divisions,
7    predecessors, successors, officers, directors, employees, agents or anyone else
8    affiliates with FLAWLESS against the Havens Action; and
9          WHEREAS, in the Havens Action TROY HAVENS (“HAVENS”) sought
10   damages for, among other things, “Bodily injury” arising from an explosion and
11   resulting fire caused in whole or in part by a removable battery inserted into a
12   Tugboat Mechanical Mod he alleges was distributed by FLAWLESS; and
13         WHEREAS, the POLICY was endorsed with a Battery Exclusion which
14   excluded coverage for “Bodily injury” arising out of batteries as alleged in the First
15   Amended Complaint; and
16         WHEREAS, KINSALE and HAVENS agreed that KINSALE never had a
17   duty to defend or indemnify FLAWLESS with regard to the Havens Action for the
18   reasons stated in the First Amended Complaint; and
19         WHEREAS FLAWLESS previously stipulated and agreed with KINSALE
20   that FLAWLESS would be bound by any Judgment entered in favor of KINSALE
21   (Dkt. # 16), and such was Ordered by the Court (Dkt. # 16);
22         IT IS HEREBY ADJUDGED AND DECREED that
23         1.     KINSALE is entitled to and shall have Judgment in its favor on the
24   First Claim for Relief of its First Amended Complaint for Declaratory Relief (Dkt. #
25   21) to wit, that there is no potential for coverage for the Havens Action under
26   Commercial General Liability Policy No. 0100067678-0 issued by KINSALE to
27   FLAWLESS and that KINSALE does not and never did have a duty to defend
28   FLAWLESS with regard to the Havens Action; and

                                             2
                                          JUDGMENT
1          2.        KINSALE is entitled to and shall have Judgment in its favor on the
2    Third Claim for Relief of its First Amended Complaint for Declaratory Relief (Dkt.
3    # 21) to wit, that KINSALE does not have a duty to indemnify any judgment or
4    settlement with regard to the Havens Action; and
5          3.        As to FLAWLESS, KINSALE is entitled to and shall have Judgment in
6    its favor on its First Amended Complaint for Declaratory Relief (Dkt. # 16) in its
7    entirety; and
8          4.        That Defendants FLAWLESS and HAVENS shall take nothing by way
9    of judgment against KINSALE; and
10         5.        That KINSALE, FLAWLESS and HAVENS shall each bear its own
11   attorney’s fees and costs associated with this Action.
12

13

14   Dated: August 13, 2019            ______________________________________
15
                                          UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               3
                                            JUDGMENT
